Name: 2002/757/EC: Commission Decision of 19 September 2002 on provisional emergency phytosanitary measures to prevent the introduction into and the spread within the Community of Phytophthora ramorum Werres, De Cock & Man in 't Veld sp. nov. (notified under document number C(2002) 3380)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  environmental policy;  agricultural policy;  forestry;  natural and applied sciences
 Date Published: 2002-09-20

 20.9.2002 EN Official Journal of the European Communities L 252/37 COMMISSION DECISION of 19 September 2002 on provisional emergency phytosanitary measures to prevent the introduction into and the spread within the Community of Phytophthora ramorum Werres, De Cock & Man in 't Veld sp. nov. (notified under document number C(2002) 3380) (2002/757/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 2002/36/EC (2), and in particular Article 16(3), third sentence thereof, Whereas: (1) Where a Member State considers that there is a danger of introduction into or spread within its territory of a harmful organism not listed in Annex I or Annex II to Directive 2000/29/EC, it may temporarily take any additional measures necessary to protect itself from that danger. (2) The United Kingdom informed the other Member States and the Commission on 29 April 2002 of outbreaks of Phytophthora ramorum Werres, De Cock & Man in 't Veld sp. nov. (hereinafter referred to as: the harmful organism) on its territory and adopted on 13 May 2002 additional measures to prevent the introduction into and the spread within the Community of the harmful organism. The Netherlands and Germany also reported on 29 April 2002 outbreaks of the organism in their respective territories. (3) The harmful organism is currently not listed in Annex I or II to Directive 2000/29/EC. However, a preliminary pest-risk analysis based on available scientific information has demonstrated that the harmful organism and its damaging effects could be of significant plant-health concern to the Community, in particular the non-European isolates only present in the United States of America for the oak trees in the Community and the European isolates for ornamental plants such as Rhododendron spp. and Viburnum spp. The relevant services in the Member States have been asked to continue scientific work on the risk of the non-European isolates for the oak trees in the Community, the epidemiology of the harmful organism and the potential host plants. (4) It is therefore necessary to take provisional emergency phytosanitary measures against the introduction into and spread within the Community of the harmful organism. (5) Those measures should apply to the introduction or the spread of the harmful organism, the production and movement of known host plants of the harmful organism within the Community, the control of the harmful organism and to a more general surveillance for the presence or continued absence of the harmful organism in the Member States. However, it is not necessary to apply such measures to plants of Rhododendron simsii Planch, other than fruit and seeds, because the available information indicates that these plants are not affected by the harmful organism. (6) The results of the above measures will be regularly assessed in 2002 and 2003, in particular on the basis of information to be provided by the Member States. Possible subsequent measures will be considered in the light of the results of that assessment, and the scientific opinion delivered by the Member States. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 For the purpose of this Decision: 1. the harmful organism means Phytophthora ramorum Werres, De Cock & Man in 't Veld sp. nov. 2. susceptible plants means plants, other than fruit and seeds, of Acer macrophyllum Pursh., Aesculus californica Nutt., Arbutus menziesii Pursch., Arctostaphylos spp. Adans, Heteromeles arbutifolia (Lindley) M. Roemer, Lithocarpus densiflorus (H & A), Lonicera hispidula (Dougl.), Quercus spp. L., Rhamnus californica (Esch), Rhododendron spp. L., other than Rhododendron simsii Planch., Umbellularia californica (Pursch.), Vaccinium ovatum (Hook & Arn) Nutt. and Viburnum spp. L. 3. susceptible wood means wood of Acer macrophyllum Pursh., Aesculus californica Nutt., Lithocarpus densiflorus (H & A) and Quercus L. 4. susceptible bark means isolated bark of Acer macrophyllum Pursh., Aesculus californica Nutt., Lithocarpus densiflorus (H & A) and Quercus L. Article 2 The introduction into the Community and spread within the Community of non-European or European isolates of the harmful organism shall be banned. Article 3 1. Susceptible plants and susceptible wood may only be introduced into the territory of the Community if they comply with the emergency phytosanitary measures laid down in points 1a and 2 of the Annex to this Decision and if they are inspected on entry into the Community for the presence of non-European isolates of the harmful organism, in accordance with Article 13(1)(a) of Directive 2000/29/EC, and found free from the harmful organism in this inspection. 2. The provisions specified in points 1a and 2 of the Annex to this Decision shall apply only to susceptible plants and susceptible wood originating in the United States of America destined for the Community and leaving on or after 1 November 2002. 3. The measures laid down in Part A, Section I(3) of Annex IV as regards wood of Quercus L., including wood which has not kept its natural round surface, originating in the United States of America, shall not apply to susceptible wood of Quercus L. which satisfies the requirements of point 2(b) of the Annex to this Decision. 4. As of 1 November 2002 plants of Rhododendron spp., other than Rhododendron simsii Planch, and Viburnum spp., other than fruit and seeds, originating in third countries, other than the United States of America, introduced into the Community may only be moved in the Community if they are accompanied by a plant passport prepared and issued in accordance with Commission Directive 92/105/EEC (3). Article 4 Susceptible bark originating in the United States of America shall not be permitted entry in the Community. Article 5 As of 1 November 2002, plants of Rhododendron spp., other than Rhododendron simsii Planch., and Viburnum spp., other than fruits and seeds, originating in the Community may not be moved from their place of production unless they meet the conditions laid down in point 3 of the Annex to this Decision. The producers of these plants shall be registered in accordance with the provisions of Council Directive 92/90/EEC (4). Article 6 1. Member States shall conduct official surveys for the harmful organism in their territory, to determine whether there is an evidence of infestation by the harmful organism. 2. Without prejudice to the provisions of Article 16(1) of Directive 2000/29/EC, the results of these surveys provided for in the first paragraph shall be notified to the Commission and to the other Member States by 1 November 2003. Article 7 Member States shall adjust at the latest, by 31 October 2002, the measures which they have adopted with a view to protecting themselves against the introduction and spread of the harmful organism in such a manner that the measures comply with this Decision and shall forthwith inform the Commission of the adjusted measures. Article 8 This Decision shall be reviewed by 31 December 2003 at the latest. Article 9 This Decision is addressed to the Member States. Done at Brussels, 19 September 2002. For the Commission David BYRNE Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 116, 3.5.2002, p. 16. (3) OJ L 4, 8.1.1993, p. 22. (4) OJ L 344, 26.11.1992, p. 38. ANNEX 1a. Without prejudice to the provisions of Annex III, Part A(2), and Annex IV, Part A(1),(11.1), (39) and (40) of Directive 2000/29/EC, susceptible plants originating in the United States of America shall be accompanied by a certificate referred to in Article 7 or 8 of Directive 2000/29/EC: (a) stating that they originate in areas in which non-European isolates of the harmful organism are known not to occur. The name of the area shall be mentioned on the certificate under the rubric place of origin; or (b) issued after official verification that no signs of non European isolates of the harmful organism have been observed on any susceptible plants at the place of production during official inspections, including laboratory testing of any suspicious symptoms carried out since the beginning of the last complete cycle of vegetation. Further, the certificate shall only be issued after representative samples of the plants have been taken before shipment and have been inspected and found free from non-European isolates of the harmful organism in these inspections. The latter shall be mentioned on the certificate under the rubric additional declaration as found free from non-European isolates of Phytophthora ramorum Werres, De Cock & Man in 't Veld sp. nov.. 1b. The introduced susceptible plants referred to in point 1a may only be moved within the Community if they are accompanied by a plant passport prepared and issued in accordance with the provisions of Directive 92/105/EEC attesting to the inspections referred to in Article 3(1). 2. Susceptible wood originating in the United States of America may only be imported into the Community if, it is accompanied by a certificate referred to in Article 7 or 8 of Directive 2000/29/EC: (a) stating that it originates in areas in which non European isolates of the harmful organism is known not to occur. The name of the area shall be mentioned on the certificate under the rubric place of origin; or (b) issued after official verification that the wood has been stripped of its bark and: (i) that it has been squared so as to remove entirely the rounded surface; or (ii) that the water content of the wood does not exceed 20 % expressed as a percentage of the dry matter, or (iii) that the wood has been disinfected by an appropriate hot-air or hot-water treatment; or (c) in the case of sawn wood with or without residual bark attached, if there is evidence by a mark Kiln-dried, KD or another internationally recognised mark put on the wood or on its packaging in accordance with current commercial usage, that it has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule. 3. Plants of Rhododendron spp., other than Rhododendron simsii Planch., and Viburnum spp., other than fruits and seeds, originating in the Community may be moved from the place of production only if they are accompanied by a plant passport as referred to in point 1 of this Annex and: (a) they originate in areas in which European isolates of the harmful organism are known not to occur; or (b) no signs of European isolates of the harmful organism have been observed on the above plants on the place of production since the beginning of the last complete cycle of vegetation on official inspections, including laboratory testing of any suspicious symptoms, carried out at least once at appropriate times when the plants are in active growth; or (c) in cases where signs of European isolates of the harmful organism have been found on the above plants at the place of production, appropriate procedures have been implemented aiming at eradicating the harmful organism, consisting at least of destruction of the infected plants and all susceptible plants within 2 m of the infected plants, and  for all susceptible plants within 10 m radius of the infected plants, and any remaining plants from the affected lot, the plants have been retained at the place of production and additional inspections have been carried out at least twice in the three months following the finding when the plants are in active growth and they have been found free from the harmful organism in these inspections,  for all other susceptible plants at the place of production, the plants have been subject to intensive re-inspection following the finding and have been found free from the harmful organism in these inspections.